DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 67 and 71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 67 recites the limitation "the sealing facing layer" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 71 recites the limitation "the sealing facing layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 58-72, 74,75, and 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. No. 2016/0138718).
Regarding claims 58 and 77, the Lee et al. (hereinafter Lee) reference discloses a gasket (Figs. 23-36) comprising a rigid core (21,22) comprising a first part (21) and a second part (22), the first part and the second part each comprising an inner surface (surfaces of 21,22 contacting 10) and an outer surface (e.g. outer surfaces of 21,22), wherein at least one of the outer surface of the first part and the outer surface of the second part comprises a serrated profile (Figs. 23-36); and an inner insulating layer (10) between the inner surface of the first part and the inner surface of the second part to substantially reduce electrical conduction between the first part and the second part.
However, the Lee reference fails to explicitly disclose the insulating layer has a mean thickness of 50 µm to 300 µm.
It would have been obvious to one of ordinary skill in the art at the time of filing to make the insulating layer have a mean thickness of 50 µm to 300 µm in order to provide optimal sealing pressure and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The method of claim 77 is obvious in view of the rejection of claim 58.
Regarding claim 59, the Lee reference, as modified in claim 58, discloses the rigid core defines an aperture (Figs. 23-36).
Regarding claim 60, the Lee reference, as modified in claim 58, discloses a sealing facing layer on the at least one outer surface comprising the serrated profile (Figs. 23-36).
Regarding claim 61, the modified Lee reference discloses the invention substantially as claimed in claim 58.
However, the modified Lee reference fails to explicitly disclose the inner insulating layer has a dielectric strength in kV/mm at 20 0C and 55 % humidity of at least 10 kV/mm. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the insulating layer to have a dielectric strength in kV/mm at 20 0C and 55 % humidity of at least 10 kV/mm, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice or mechanical expedience and in order to provide the desired sealing properties.  In re Leshin, 125 USPQ 416.
Regarding claims 62 and 63, the modified Lee reference discloses the invention substantially as claimed in claims 59 and 58.
However, the modified Lee reference fails to explicitly disclose the inner surface of at least one of the first part and the second part is chamfered at an edge that contacts the inner insulating layer and that is proximate to the aperture defined by the rigid core or the inner surface of at least one of the first part or the second part is chamfered at an edge that is radially outermost and that contacts the inner insulating layer.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide chamfers to the first and/or second parts, a change in the shape of a prior art device is a design consideration within the skill of the artand in order to ensure alignment of the layers. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 64, the modified Lee refernece discloses the invention substantially as claimed in claim 58.
However, the modified Lee reference fails to explicitly dislcose the inner surface of at least one of the first part or the second part has an Ra surface roughness of less than 64 microinches.
It would have been obvious to one of ordinary skill in the art at the time of filing to make the inner surface have an Ra surface roughness of less than 64 microinches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to ensure that the layers don’t slide. In re Aller, 105 USPQ 233.
Regarding claim 65, the Lee reference, as modified in claim 60, discloses the inner insulating layer introduces or increases a mechanical, chemical or electrical property which is absent or inadequate in the sealing facing layer (Figs. 23-36).
Regarding claim 66, the Lee reference, as modified in claim 58, discloses the inner insulating layer is an electrically non-conductive film (Para. [0064]).
Regarding claim 67, the Lee reference, as modified in claim 58 and as best understood, discloses the inner insulating layer comprises a substantially incompressible polymeric material, and wherein the sealing facing layer comprises a compressible material (Figs. 23-36).
Regarding claim 68, the modified Lee refernece discloses the invention substantially as claimed in claim 58.
However, the modified Lee reference fails to explicitly dislcose the thickness of the sealing facing layer when uncompressed exceeds the thickness of the inner insulating layer by a ratio of at least 2; and the ratio the thickness of the sealing facing layer, when compressed in use to the thickness of the inner insulating layer is at least 1.5.
It would have been obvious to one of ordinary skill in the art at the time of filing to the materials have the claimed compression ratios, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to provide the desired sealing pressures. In re Aller, 105 USPQ 233.
Regarding claim 69, the Lee reference, as modified in claim 58, discloses the inner insulating layer comprises a polymer selected from the following classes: polyaryletherketone (PAEK), polyimide (PI), fluorinated ethylene propylene copolymer (FEP), polyetherimide (PEI), polyethersulfone (PES), polytetrafluoroethylene (PTFE), ethylene-chlorotrifluoroethylene copolymer (E-CTFE), ethylene-tetrafluoroethylene copolymer (ETFE), polycarbonate (PC), polychlorotrifluoroethylene (PCTFE), polyvinylidenefluoride (PVDF), silicone polymers, polyimide (thermosetting), bis-maleimides (BMI), epoxy polymers, and phthalonitrile resins (Paras. [0054]-[0056],[0065]).
Regarding claim 70, the Lee reference, as modified in claim 69, discloses the inner insulating layer is formed of or comprises a polyimide, polyetherimide, polyethersulfone, polytetrafluoroethylene, polytetrafluoroethylene filled with glass or a polyaryletherketone (Para. [0054]).
Regarding claim 71, the Lee reference, as modified in claim 58 and as best understood, discloses the sealing facing layer is formed of or comprises polytetrafluoroethylene, layered silicates, a ceramic, graphite or vermiculite (Paras. [0054]-[0055]).
Regarding claim 72, the modified Lee reference discloses the invention substantially as claimed in claim 58.
However, the modified Lee reference fails to explicitly disclose  one or more further inner layers may be provided between the upper and lower parts.
It would have been obvious to one of ordinary skill in the art at the time of filing to multiple inner layers, since it has been held that mere duplication of the essential working parts of a device involves onloy rouine skillin the art and in order to provide the desired sealing pressure. St. Regis Paper Col. V. Bemis Co., 193 USPQ 8.
Regarding claim 74, the Lee reference, as modified in claim 58, discloses the inner surface of the first part and the inner surface of the second part each comprise an abutting region that abuts the inner insulating layer (Figs. 23-36), wherein the profile of the inner insulating layer substantially matches or extends beyond the profiles of the abutting regions of the inner surfaces of the first part and the second part (Figs. 23-36).
Regarding claim 75, the Lee reference, as modified in claim 58, discloses an exterior member (11,12,31,41,51,61,81) located outside of the core, wherein the exterior member abuts the core (Figs. 23-36).
Allowable Subject Matter
Claims 73 and 76 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675